Smith, C. J.,
delivered the opinion of the court.
The appellee has filed no brief, and the brief for the appellant is devoted solely to an attempt to convince the court that the decree appealed from is correct. The real purpose of the appeal- therefore is not to obtain a reversal of the decree appealed from but to have it affirmed; there being no actual controversy of either,law or fact to be decided. When such is the case the appeal should be dismissed. Davies v. Brooks, 212 Ill. 566, 72 N. E. 724.
The question which counsel for the appellant seeks to i onvince us was decided correctly in the court below is an important and difficult one, and should not be decided by this court until it has had the assistance of full argument by opposing counsel.

Appeal dismissed.